Citation Nr: 1819240	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  15-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee disorder based upon limited/painful motion.

2.  Entitlement to an initial rating in excess of 20 percent for service-connected left knee disorder based upon locking, recurrent instability and/or subluxation.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1980 to November 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which established service connection for the left knee disorder, evaluated as 10 percent disabling based upon limited/painful motion, effective September 26, 2013.  The Veteran appealed, contending he was entitled to higher rating(s) and an effective date earlier than September 26, 2013, for the establishment of service connection for the left knee disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of that hearing is of record.

This case was previously before the Board in March 2017, at which time it was found that the issue of entitlement to a TDIU was part of the appeal pursuant to the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, the Board found that the Veteran was entitled to a separate rating of 20 percent pursuant to Diagnostic Code 5257-5258 based upon locking, recurrent instability and/or subluxation.  Moreover, the Board remanded the issues of entitlement to an earlier effective date, ratings in excess of 10 and 20 percent for the left knee, and entitlement to TDIU for further development.  The case has now been returned to the Board for additional appellate consideration.

During the period this case was on remand, a January 2018 rating decision determined that a prior denial of service connection for the left knee was the product of clear and unmistakable error (CUE), and assigned an effective date of December 1, 1981, for the left knee disorder evaluated as 10 percent disabling based upon limited/painful motion.  The Board notes that this effective date is one day following the Veteran's separation from service, which is the earliest effective date available under the law.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Moreover, this issue has not been re-certified to the Board for additional appellate consideration.  Thus, the Board finds that this issue has been resolved in favor of the Veteran, and it does not have jurisdiction to further address the matter.

The January 2018 rating decision also effectuated the Board's grant of a separate 20 percent rating based upon recurrent instability and/or subluxation, and assigned an effective date of September 9, 2014, for that rating.  A review of the record does not reflect the Veteran has expressed disagreement with the effective date for the separate 20 percent rating.

For the reasons stated below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that as part of its March 2017 remand, it directed that the Veteran be accorded a new competent medical examination to evaluate the nature and severity of his left knee disorder.  However, the record available for review does not reflect a new examination was accorded to the Veteran.  In fact, the January 2018 Supplemental Statement of the Case (SSOC) indicated the most recent examination was in January 2017, and this examination had been noted by the Board as part of its remand.  Moreover, the SSOC only addressed whether a rating in excess of 10 percent based upon limited/painful motion was warranted; and did not address the Board's directive to also consider the issues of entitlement to a rating in excess of 20 percent based upon recurrent instability and/or subluxation, or entitlement to a TDIU.

In view of the foregoing, the Board finds there has not been substantial compliance with the March 2017 remand directives, and that a new remand is required to correct this deficiency.  See Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, as the Veteran's appeal originates from a disagreement with the initial 10 percent rating assigned for the left knee, and the effective date is now from December 1, 1981, it appears that this entire period is for consideration in adjudicating the appeal.  Thus, a competent medical examination is also necessary in order to obtain, to the extent possible, a retrospective opinion as to the severity of the left knee from December 1981.  In addition, the Veteran should be provided the opportunity to present evidence and argument as to the severity of the left knee during this period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his left knee since December 1981.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left knee symptoms since December 1981 as well as the impact of the left knee and other service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and severity of his service-connected left knee disorder.  The claims folder should be made available to the examiner for review before the examination.

The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

In addition, the examiner should also provide a retrospective medical opinion as to the nature, extent and severity of the Veteran's left knee disability from December 1981, including whether and to what extent the Veteran experienced functional loss due to pain and/or any of the other symptoms noted above to include locking.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should further comment on the limitations the Veteran's service-connected disabilities have upon his employability.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  Then readjudicate the appeal.  The decision should reflect consideration of whether ratings in excess of 10 and 20 percent are warranted on the basis of limitation of motion and recurrent instability/subluxation/locking respectively; as well as entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

